                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     Charlottesville Division

  CHRISTOPHER MORGAN, individually
  and on behalf of a class of persons and
  entities similarly situated,

            Plaintiff,

  v.                                                 Civil Action No. 3:17-cv-00045-NKM

  ON DECK CAPITAL, INC.

            Defendant.

                         On Deck Capital, Inc.’s Motion for Summary Judgment

            Defendant On Deck Capital, Inc. (“OnDeck”), by counsel, submits this Motion for

 Summary Judgment. For the reasons stated in the accompanying Memorandum in Support,

 OnDeck respectfully requests the Court enter summary judgment in its favor on Plaintiff’s entire

 Complaint.

 Dated: December 11, 2018                            Respectfully submitted,

                                                     ON DECK CAPITAL, INC.


                                                     By:    David M. Gettings
                                                                    Of Counsel

 John C. Lynch (VSB No. 39267)
 David M. Gettings (VSB No. 80394)
 Troutman Sanders LLP
 222 Central Park Avenue, Suite 2000
 Virginia Beach, Virginia 23462
 Telephone: (757) 687-7500
 Facsimile: (757) 687-7510
 E-mail: john.lynch@troutmansanders.com
 E-mail: david.gettings@troutmansanders.com

 Counsel for Defendant On Deck Capital, Inc.



 37197466
Case 3:17-cv-00045-NKM-JCH Document 35 Filed 12/11/18 Page 1 of 1 Pageid#: 237
